The appellant, a stockholder in the Jefferson County Building Loan Association, filed the petition in this case against the corporation, under the Declaratory Judgment Act, seeking to invoke the court's jurisdiction to enter a declaratory judgment as to the constitutionality of "Certain features of the 'Savings and Loan Act' " No. 459, approved September 21, 1939.
As a basis for relief the petition avers:
"That on, to-wit: January 9th, 1940, the said Association held its annual meeting of shareholders, at which more than two-thirds in value of its shareholders were present in person, or by duly executed proxies, at which meeting resolutions were unanimously adopted authorizing said Association to transfer to Jefferson Federal Savings and Loan Association of Birmingham such of its assets as might be approved by the Federal Home Loan Bank Board, *Page 465 
and to comply with the provisions of the above mentioned Act to take over the remaining assets of said Association in accordance with the provisions of Section 46 1/2 of said Act of the Legislature of Alabama, such resolution providing for the organization of said new corporation in either of the two methods provided for by said Act as might seem preferable to the officers and directors of said Association.
"6. That the officers and directors of said Association are contemplating and propose to carry into effect the provisions of said resolution passed at said annual meeting of the shareholders of said Association; that the title to numerous and valuable pieces of real estate will be involved in such transactions and that should it prove that said Act of the Legislature of Alabama is unconstitutional, the title to all of said real estate would become seriously involved and great expense would be incurred in clearing up the same, and the value of your petitioner's shares in said Association would thereby be greatly depreciated; that while your petitioner thoroughly approves of said action as being for the best interest of the shareholders of said Association, provided said Act of the Legislature is held constitutional, but petitionerhas grave doubts that said Act of the Legislature insofar as itauthorizes such action is constitutional." [Italics supplied.]
The prayer of the petition is:
"That upon a final hearing of this cause your Honor will make and enter a declaratory judgment declaring whether or not:
"1. Said Act of the Legislature of Alabama is constitutional insofar as the provisions of Article 9, and in particular Section 46 1/2 thereof, are concerned;
"2. Whether or not said new corporation can be formed under either or both of the methods provided for in Section 46 1/2;
"3. Whether or not, if said new corporation is formed under the second method provided for in said Section 46 1/2, such new corporation will be vested by operation of law with title to all of the property and assets owned by said Association at the time of the formation of said new corporation without the necessity of the execution and recording of a formal conveyance of such property and assets by Association to said new corporation." [Italics supplied.]
The defendant answered admitting "the truthfulness of all of the allegations contained in said petition."
The case was submitted on the petition and answer, and the circuit court entered a final decree giving an affirmative categorical answer to each of the questions propounded in the prayer of the petition, taxed the defendant with the costs, and from that decree the petitioner has appealed.
Assuming, for the sake of discussion only, that the averments of the petition in this case present a justiciable controversy
between the petitioner and the Building and Loan Association, it is the judgment or decree of the court which settles the controversy, not the opinion that the Judge or court may pronounce. The act authorizes declaratory judgments, not advisory opinions.
It provides, inter alia: Section 1. "The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree," and in Section 6, "The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding." Acts 1935, pp. 777, 778; Dodson v. Beaird, Road and Bridge Com'r, 237 Ala. 587, 187 So. 862.
The act also provides, Section 7: "All orders, judgments, and decrees under this act may be reviewed as other orders,judgments, and decrees." Acts 1935, p. 778.
This means of course, at the instance of a party whose interest has been detrimentally affected by the order, judgment or decree. Only a party or privy, aggrieved by a judgment can appeal or bring error. Hunt, Adm'r v. Houtz et al., 62 Ala. 36; Ex parte Railroad Co., 95 U.S. 221, 24 L.Ed. 355; Esslinger v. Herring, 147 Ala. 198, 40 So. 142. Where the judgment from which the appeal was taken was in favor of appellant, the appeal will be dismissed. Derrick v. Shaneyfelt, 152 Ala. 606,44 So. 651; Freeman v. Blount et al., 172 Ala. 655, 55 So. 293. See, Jefferson County v. O'Gara et al., ante, p. ___,195 So. 277.
The gist of the petition — the averments that state the controversy between the parties — if one is stated, is, to quote from *Page 466 
the petition: "While your petitioner thoroughly approves of said action as being for the best interest of the shareholders of said Association, provided said Act of the Legislature is held constitutional, but petitioner has grave doubts that said Act of the Legislature insofar as it authorizes such action is constitutional;" and the defendant admits that petitioner has such "grave doubts."
Does grave doubt of the constitutionality of an act of the Legislature expressed by the moving party to a proceeding, conceded by the others, constitute a justiciable controversy, invite judicable determination?
In Jefferson County v. Johnson, 232 Ala. 406, 168 So. 450,451, it was observed: "Borchard, in his work on Declaratory Judgments, says: ' "Actual" Controversy. To avoid any possibility of a misconception of the function to be performed by a declaratory judgment, the California, Hawaii, and Kansas statutes of 1921, and the Kentucky and Virginia statutes of 1922, with the Anway decision presumably in mind, were supplied with the clause "in cases of actual controversy," and in Hawaii, Kansas, and Virginia, with the further clause, "actual antagonistic assertion and denial of right." That these words are unnecessary is evidenced by the fact that the statutes not containing these words have been held constitutional in other states, on the assumption, inescapable in fact, that only such cases could be appropriately presented for declaratory judgment.' "
The Pennsylvania court observes: " 'Actual controversy' within the provisions of a Declaratory Judgments Act appears where differences between the parties concerned as to their legal rights have reached the stage of antagonistic claims which are being actively pressed on one side and opposed on the other, and the 'ripening seeds of a controversy' appear where the claims of the several parties in interest, although not having reached such active stage, are nevertheless present and indicative of threatened litigation in the immediate future." Sullivan  Sons Manufacturing Company et al. v. Ideal Building Loan Association, 313 Pa. 407, 170 A. 263, 98 A.L.R. 1; State ex rel. LaFollette v. Dammann, 220 Wis. 17, 264 N.W. 627, 103 A.L.R. 1089.
The English courts consistently refuse to assume jurisdiction under the act or orders authorizing declaratory judgments, unless the judgment which may be rendered will be binding upon the parties as to the issue raised. Harrison v. Walker, [1919] 2 K.B. 453; 9 British Ruling Cas. 606; Note 12 A.L.R. 67 et seq.; 19 A.L.R. 1127, et seq.
They also hold the question must be real and not a theoretical question; the person raising it must have a real interest to raise it; he must be able to secure a proper contradictor, that is to say, someone presently existing, who has a true interest to oppose the declaration sought. Russian Commercial Bank v. British Bank, [1921] 2 A.C., Eng., 438, 19 A.L.R. 1101.
On the other hand the authorities are to the effect that a declaration can not be had in respect of a cause of action which it apprehended defendant may assert, when he has made no claim against the plaintiff thereon, although he refused to waive any right thereunder. 12 A.L.R. 73 et seq.
A difference of opinion between the governor and a secretary of state as to the power of the former to make an ad interim appointment to various offices does not present a case for declaratory relief. State ex rel. LaFollette v. Dammann, supra.
And mere doubt by a public officer as to the validity of an act of the Legislature, and uncertainty in his mind, arising therefrom, as to when his term of office will expire, when no one is questioning his incumbency, does not constitute a justiciable controversy. Bates et al. v. Baumhauer, ante, p. 255, 194 So. 520.
This court is firmly committed to the doctrine that the constitutionality of an act of the Legislature will not be considered on appeal, unless essential to the decision of an actual controversy, and will not search for constitutional objections on mere general suggestions of unconstitutionality. State ex rel. Knox v. Dillard et al., 196 Ala. 539, 72 So. 56.
"Grave doubt" in the mind of the petitioner that the act is constitutional is not a fact out of which a litigable issue can arise, the decision of which would be binding on the petitioner or any one else. This is illustrated by the course of this proceeding. After the circuit court assumed jurisdiction at his instance and entered the decree holding the act constitutional his "grave doubt" was not removed, and he appealed and continues to have "grave doubt" and no doubt if the decree appealed from is here affirmed he will *Page 467 
still entertain "grave doubt" as to the constitutionality of the act.
It is patent on the face of the proceeding that what the petitioner is seeking is not a declaratory judgment or decree but an advisory opinion from the Supreme Court of Alabama. The giving of such opinion is not within the original or appellate jurisdiction of this court. Upshaw v. Eubank et al., 227 Ala. 653,151 So. 837.
The facts pleaded being wholly insufficient to invoke the court's jurisdiction to render a declaratory judgment, the judgment is void and will not support an appeal. Upshaw v. Eubank et al., supra; Gunter v. Mason, 125 Ala. 644,27 So. 843. Therefore the appeal should be dismissed.
ANDERSON, C. J., concurs in the foregoing opinion.